Citation Nr: 0104921	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-01 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for conversion reaction 
manifested by headaches, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
February 1954 and July 1956 to February 1957.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from June and September 1999 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Those determinations had the 
combined effect of raising the rating for the veteran's 
service-connected psychiatric disorder from 30 percent to 50 
percent disabling, effective June 25, 1998.  The veteran 
continued the appeal for a higher rating.  


REMAND

Under the provisions of 38 C.F.R.§ 4.130, Diagnostic Code 
9424, a 50 percent evaluation is assigned for a psychiatric 
disability resulting in occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment, impaired abstract thinking; disturbances of 
motivation and mood; and difficulties in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.
VA outpatient treatment records from October 1997 to March 
1999 document treatment for non service-connected physical 
disabilities, but also indicate that the veteran exhibited 
symptoms of anxiety and depression. 

The record consists of an April 1999 VA examination which is 
the most recent examination of record.  It was noted that the 
veteran last worked in 1983 and that he had been a truck 
driver for 17 years.  The veteran complained of difficulty 
sleeping, a poor appetite, weight loss, and frequent 
headaches, nervousness, worry, depression, loneliness, and 
isolation.  A mental status examination revealed the veteran 
was suitably dressed, that he gave reluctant answers, and 
that he was coherent.  The veteran was anxious and moderately 
depressed.  It was noted that the veteran worried about his 
health.  He was oriented and his memory was intact.  His 
insight and judgment were fair.  The diagnosis was conversion 
disorder with headache.  A global assessment of functioning 
(GAF) of 60 was assigned, which is compatible with moderate 
difficulties in occupational functioning.  The Board notes 
that the examiner had reviewed the veteran's claims folder 
prior at the time of the examination.  

The record includes two opinions dated in March and August 
1999 provided by the veteran's VA treating psychiatrist.  The 
doctor noted that veteran was being treated at the VA mental 
health clinic in Philadelphia, Pennsylvania and that the 
veteran has significant psychiatric disability.  The doctor 
opined that the veteran was unemployable due to the disorder.  
In the August 1999 opinion, a GAF score of 48 was assigned, 
which is compatible with a psychiatric disorder which 
precludes gainful employment and which would warrant a 100 
percent rating.  The Board notes, however, that the physician 
did not provide a specific basis for the opinions and that he 
provided no clinical findings.  

It is essential that a VA psychiatric examination be 
conducted which reports symptoms and clinical findings in 
terms of the rating criteria.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.  
In any event, the RO should obtain all VA 
medical records, including the mental 
health clinical records of the VA medical 
facility in Philadelphia, Pennsylvania, 
pertaining to treatment for conversion 
disorder manifested by headaches since 
March 1999.  

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
the current level of severity of his 
service-connected conversion reaction 
manifested by headaches.  The claims 
folder, including a copy of this REMAND, 
should be made available to the examiner 
before the examination, and the examiner 
must state in his examination report that 
the entire claims folder has been 
reviewed.  All clinical findings should 
be reported in detail and data should be 
recorded as to the veteran's current 
social and industrial adjustment.  The RO 
should provide the examiner with a copy 
of the current rating criteria for 
evaluating psychiatric disorders, and the 
examiner must comment as to the presence 
or absence of each symptom and finding 
required under the rating criteria for 
ratings from zero to 100 percent, and 
where present, the frequency and the 
degree of severity of each symptom and 
finding.   

3.  Thereafter, the RO should review the 
record on appeal and ensure that all 
directed development has been completed 
in full.  If not, corrective action must 
be taken 

4.  Thereafter, the RO should review the 
remanded issue.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.

The purpose of this REMAND is to accomplish additional 
development to comply with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran need take no action until otherwise notified, but he 
may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  






In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



















